885 F.2d 866Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Melvin HILL, Defendant-Appellant.
No. 89-7041.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1989.Decided Aug. 31, 1989.

Melvin Hill, appellant pro se.
Rudolf A. Renfer, Jr., Office of the United States Attorney, for appellee.
Before WIDENER, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Melvin Hill, a federal inmate, seeks to appeal the judgment of the district court dismissing his motion to vacate sentence under 28 U.S.C. Sec. 2255 in which he alleges as grounds that his guilty plea was uninformed, his attorney was ineffective, and the plea agreement contained errors.


2
In an earlier Sec. 2255 motion, Hill raised the first two grounds and these were properly dismissed as successive pursuant to Sec. 2255 Rule 9(b).  Although his claim of error in the plea agreement was not raised in the prior petition, it is without merit.  Though the agreement does contain several erroneous references to Count Two, it states clearly that Hill will plead guilty to Count Seven.  The record of the guilty plea hearing and sentencing proceeding shows that all parties to the plea agreement understood that Hill intended to plead guilty to Count Seven, that he did so, that he was sentenced on Count Seven and that the other counts were dismissed.  The expectations of the parties were fulfilled;  the errors in the agreement do not invalidate it.  Resentencing is not required.


3
The judgment of the district court is, therefore, affirmed.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


4
AFFIRMED.